Order reversed, without costs of this appeal to either party, and motion to dismiss the appeal taken in the Erie County Court denied, without costs, and the appeal reinstated on condition that the plaintiff perfect his appeal by paying the costs to the City Court of Lackawanna within ten days after service of á copy ■of the order herein (see Justice Ct. Act, § 433; L. 1920, ch. 937); otherwise the order is affirmed, without costs. All concur. (The order of Erie County Court dismisses plaintiff’s appeal from a judgment entered in favor of defendant on a verdict of no cause in the City Court of Lackawanna.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.